DETAILED ACTION

Previous Final Action is withdrawn/vacated 
The previous Final Action is hereby withdrawn/vacated. In view of Interview with Applicant’s representative on 2/11/2021 (see Applicant initiated interview summary), new prior art is hereby introduced teaching a contested point of applicant’s claimed features.
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Remarks and amendments filed 9/18/2020 and Interview held 2/11/2021.
Claims 1, 2, 11, 12, 13, 17, 18, 19, 24 were amended 9/18/2020.
Claims 1-25 have been examined and are pending.

Information Disclosure Statement (IDS)
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 9/18/2020. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 18-25 are rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 

Claims 18-25 (e.g. the following features: “shopper tracking means for collecting shopping behavior data and bids from, and track a physical location of, each shopper of a plurality of shoppers while the plurality of shoppers are in the brick and mortar store”; “means for providing a notification to the real time bidding means”, etc…) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 18-25 are indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2014/0130076 A1; hereinafter “Moore”) in view of Pugliese, III et al. (US 2001/0044751 B1; hereinafter, “Pugliese”) further in view of Tingler (US 2019/0080281 A1; hereinafter, “Tingler”).

Claims 1, 11, 13, 18: (Currently amended)
Pertaining to claims 1, 11, 13, 18 exemplified in the method steps of claim 11, Moore teaches the following:
collecting, by a shopper tracking system disposed within the brick and mortar store, shopping behavior data from each of a plurality of shoppers within the brick and mortar store (Moore, see at least [0033]-[0039] teaching e.g.: “…Tracking Data (position of user relative to sensor, distance to sensor); Engagement Data (attention time, duration and/or number of glances of user), etc…”; Moore captures “Unstructured input data” provided by “camera and other sensors in real world environments” including merchant locations such as e.g. “Starbucks” and teaches this data can be captured by image processing, computer vision and AI techniques, etc. The captured information including: …Engagement Data (attention time, duration and/or number of glances of user); Soft biometrics (height, weight, hair color, jewelry, brand logos); Demographics (gender, age, ethnicity); User Opt-in UID (see method below-FIG. 2); Emotions (smile, frown, neutral, sad, anger, disgust, fear, confusion, interest, and other mental states and emotions), etc…);
tracking, by the shopper tracking system, a physical location of each of the plurality of shoppers within the brick and mortar store (Moore, see at least [0033]-[0039] e.g. “…Tracking Data (position of user relative to sensor, distance to sensor), etc…”; see also at least [0040] and [0064] geolocation of device; also user may set permissions based on geolocation, etc…);
communicating, by the shopper tracking system, the shopping behavior data and physical location of each of the plurality of shoppers to a real time bidding system remote from the brick and mortar store (Moore, see at least [0055] in conjunction with at least [0091]-[0098], teaching e.g.: RTB “real time bidding” is an action which may be based on “trigger event” including e.g. per [0062]-[0067] permissions such as permission granted to merchant, e.g. Starbucks at a particular location, to use face recognition to provide advertisements in exchange for a 10% discount off coffee, etc…; see also [0193]-[0196]);and 
notifying, by the shopper tracking system, the real time bidding system when a shopper from the plurality of shoppers is within a predetermined distance to an electronic sign (Moore teaches, e.g. per [0034]-[0040] “Tracking data” includes “position of user relative to sensor, distance to sensor” and sensors includes “NFC/RFID/IR/…”etc…; and Moore teaches “Engagement Data” includes “attention time, duration, etc…”, Moore may not explicitly teach notification based on user being within predetermined distance. However, elsewhere, e.g. as shown at least at Moore [0097]-[0098] and [0193]-[0196], Moore also teaches real-time bidding to place ads on digital signs based on collected structured and unstructured data which includes behavior data – i.e. the system is notified of behavior data which per [0034]-[0040] includes “Engagement Data (attention time)”. Therefore, the Examiner finds that there is an incentive to a practitioner of Moore’s system/method to establish the start time by which to measure “attention” or “duration” and the Examiner finds it would be within the level of ordinary skill in the art to try establishing start time for Moore’s measured “attention” as a threshold of Moore’s already collected “position of user relative to sensor” and/or “distance to sensor”; i.e. start measuring attention or duration when shopper is within a certain distance or at a position relative to Moore’s sensor [i.e. when the shopper is within a predetermined distance to an electronic sign] because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.), to cause the real time bidding system to:
select, on the basis of the shopping behavior data, and display an electronic message conveying an offer for an item offered by a plurality of sellers in or during a message slot of the electronic sign for the shopper (Moore, see at least [0097]-[0098], teaching e.g.: “…Pricing (Pay-per-look, automatic ad insertion and real-time bidding (RTB); Actions can be based on simple or learned triggers that are based on variables or via a learned relationship between profiles associations (unstructured or structured data). Example: if the primary variable is "gender" then content on digital signs can be changed automatically depending on the current gender classification of the users in the scene…”)
Although Moore teaches the above limitations, he may not explicitly teach all of the nuances as recited below regarding bids from shoppers. However, regarding these features, Moore in view Pugliese teaches the following:
receive bids to sell the item from the plurality of sellers (Moore, see at least [0097]-[0098] and [0193]-[0199] real-time bidding, based on shopper behavior and demographics, etc… to place advertised item, which may be for sale, in electronic sign in proximity to shopper, etc…) and bids to buy the item from the plurality of shoppers (Pugliese, see at least [0008] ShopLive enabled brick and mortar store; Pugliese, see also at least [0369]-[0370] and Fig. 24 #2416 “Bid on Auction Items”  [bids to buy the item from the plurality of shoppers]; e.g. per [0369]-[0370]: “…Bid on auction items function 2416 allows the shopper to submit bids for both static and dynamic auctions. Shoppers submit automatic bids, define bid ranges and use this process to track active products currently being auctioned. The manage shopper bids function 2410 allows the ShopLive application to process bids for products by shoppers during live or dynamic auctions…” ); and
select, based on the bids to sell the item and the bids to buy the item, a subset of the plurality of sellers to complete a transaction for a plurality of the item with a subset of the plurality of shoppers (Pugliese, see at least [0008] ShopLive enabled brick and mortar store; and see at least [0371] teaching e.g.: “The process auction purchase function 2418 allows the merchant to process the shopper auction purchase once the auction has been successfully completed. Once a shopper's bid has been selected the process sends a message to the shopper notifying them of a successful bid, compiles purchase details and interface to purchase gateway for credit card processing to handle the purchase confirmation with the shopper credit card processing. The ShopLive auction function accesses system tables 2430 to read and update auction information and ShopLive tables as necessary…”)
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Pugliese (providing a shopping user, who may be in a ShopLive enabled brick and mortar store, with ShopLive application which allows shoppers to bid on items presented on electronic display from merchants in brick and mortar stores and complete a transaction for item if shopper wins auction for such item) which is applicable to a known base device/method of Moore (who already allows merchants to bid via real-time bidding to place ads in electronic displays targeting users within brick and mortar stores) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Pugliese to the device/method of Moore because Moore and Pugliese are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Although Moore/Pugliese teach the above limitations, and as already shown supra Moore teaches, e.g. per at least [0034] Tracking data, e.g. “position of user relative to sensor, distance to sensor”, etc…, he may not explicitly teach the following nuance regarding mechanism of collecting shopping behavior data. However, regarding this feature Moore in view of Tingler teaches the following:
wherein the shopping behavior data is at least partly determined via radio signal interference, the radio signal interference registered when each shopper of the plurality of shoppers passes between a radio signal generator and a radio signal detector so as to interfere with detection by the radio signal detector of a radio signal generated by the radio signal generator, the detection or non-detection of the radio signal by the radio signal detector being communicated to the shopper tracking system (Tingler, see at least [0033]-[0034] teaching an object, e.g. a person, may interfere with RFID signal between tag and reader: “…the tracking control circuit 106 may, in some instances, identify a loss of a majority of the array of RFID tags 304 at the same time corresponding to an object interfering with the majority of the array of RFID tags. This loss may result from an object ( e.g., a person) absorbing
RFID signals, … For example, in some instances the tracking control circuit may detect the threshold change corresponding to RFID tags 304 of the RFID transmitter system 102 being blocked by a cart 208 and/or person 206.”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Tingler (directed towards RFID sensor techniques which use radio interference to detect a shopper and subsequently the detection or non-detection of the radio signal being communicated to a shopper tracking system) which is applicable to a known base device/method of Moore (who already teaches using sensors to detect user location and proximity to sensors) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Tingler to the device/method of Moore because Tingler is applicable to the techniques of Moore and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 3, 14, 20: (Original)
Moore/Pugliese/Tingler teaches the limitations upon which these claims depend. Furthermore, Moore teaches the following:
wherein the shopper tracking system includes a shopper tracker that tracks each shopper's physical location using a physical device unique to and in the physical possession of each shopper. (Moore, see at least [0020]). See “The system may also be comprised of a mobile telephone transmission network and at least one mobile telephone associated with at least one viewer of the display screen.”)

Claims 4, 15, 21: (Original)
Moore/Pugliese/Tingler teaches the limitations upon which these claims depend. Furthermore, Moore teaches the following:
wherein the physical device unique to and in the physical possession of each shopper comprises a smartphone (Moore, see at least [0020], e.g.: “The system may also be comprised of a mobile telephone transmission network and at least one mobile telephone associated with at least one viewer of the display screen.”)

Claims 5, 16, 22: (Original)
Moore/Pugliese/Tingler teaches the above limitations. Furthermore, Moore in view of Pugliese teaches the following::
wherein the shopper tracking system further includes a communication interface to receive bids from each of the plurality of shoppers via an application on the smartphone. (Pugliese, see at least [0008] ShopLive application; and see at least [0369]-[0370] and Fig. 24 #2416 “Bid on Auction Items”  [bids to buy the item from the plurality of shoppers]; e.g. per [0369]-[0370]: “…Bid on auction items function 2416 allows the shopper to submit bids for both static and dynamic auctions. Shoppers submit automatic bids, define bid ranges and use this process to track active products currently being auctioned. The manage shopper bids function 2410 allows the ShopLive application to process bids for products by shoppers during live or dynamic auctions…”)
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Pugliese (providing a shopping user, who may be in a ShopLive enabled brick and mortar store, with ShopLive application which allows shoppers to bid on items presented on electronic display from merchants in brick and mortar stores and complete a transaction for item if shopper wins auction for such item) which is applicable to a known base device/method of Moore (who already allows merchants to bid via real-time bidding to place ads in electronic displays targeting users within brick and mortar stores) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Pugliese to the device/method of Moore because Moore and Pugliese are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 6, 23: (Original)
Moore/Pugliese/Tingler teaches the above limitations upon which these claims depend. Furthermore, Moore teaches the following:
wherein the shopper tracker uses the smartphone in the physical possession of each shopper to track each shopper's physical location via a combination of sensors within the smartphone and wireless characteristics of the smartphone (Moore see at least [0017]-[0118] e.g. smartphones; and see also at least [0029], [0192], [0205], [0226], and [0233]).

Claims 7, 24: (Currently amended)
Moore/Pugliese/Tingler teaches the above limitations. Furthermore, Moore in view of Pugliese teaches the following:
wherein the subset of the plurality of sellers and the subset of the plurality of buyers are selected on the basis of bids to sell each of the plurality of items at or below a determined price, and the bids to buy each of the plurality of items at or above the determined price, the determined price being that price that results in maximizing the size of the subset of the plurality of buyers and the subset of the plurality of sellers. (Pugliese, see at least [0008] ShopLive application; and see at least [0369]-[0370] and Fig. 24 #2416 “Bid on Auction Items”  [bids to buy the item from the plurality of shoppers]; e.g. per [0369]-[0370]: “…Bid on auction items function 2416 allows the shopper to submit bids for both static and dynamic auctions. Shoppers submit automatic bids, define bid ranges and use this process to track active products currently being auctioned. The manage shopper bids function 2410 allows the ShopLive application to process bids for products by shoppers during live or dynamic auctions…”; Examiner notes that the difference in the prior art and the limitation is only that Pugliese may not explicitly teach the determined price being that price that results in maximizing the size of the subset of the plurality of buyers and the subset of the plurality of sellers. However, Examiner finds that such an objective function is within the level of ordinary skill in the art to implement and would be obvious to try with motivation of satisfying the maximum number of sales/participants in auction because per MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “Obvious to try” and “…When there is a design need or market pressure  (e.g. pressure to maximize sales) to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability. Moreover, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill.”  KSR Int'l Co. v. Teleflex, Inc., No 04-1350 (U.S. Apr. 30, 2007).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Pugliese (providing a shopping user, who may be in a ShopLive enabled brick and mortar store, with ShopLive application which allows shoppers to bid on items presented on electronic display from merchants in brick and mortar stores and complete a transaction for item if shopper wins auction for such item) which is applicable to a known base device/method of Moore (who already allows merchants to bid via real-time bidding to place ads in electronic displays targeting users within brick and mortar stores) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Pugliese to the device/method of Moore because Moore and Pugliese are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 8, 25: (Original)
Moore/Pugliese/Tingler teaches the above limitations upon which these claims depend. Furthermore, Moore teaches the following:
The system of claim 18, wherein the shopper tracking means includes a shopping behavior data collection means that collects the shopping behavior data using computer vision. (Moore see at least [0110] “computer vision based faced detection/recognition”; see also at least [0207])”

Claim 9: (Original)
Moore/Pugliese/Tingler teaches the above limitations upon which these claims depend. Furthermore, Moore teaches the following:
wherein the message slot of the electronic sign comprises a specified time window during which the electronic message is displayed for the plurality of shoppers. (Moore see at least [0007], [0199], and Fig 6).

Claim 10: (Original)
Moore/Pugliese/Tingler teaches the above limitations upon which these claims depend. Furthermore, Moore teaches the following:
The system of claim 1, wherein the message slot of the electronic sign comprises a physical area that is at least a portion of a display on the electronic sign within which the electronic message is displayed. (Moore see at least [0199] and Fig 6])

Claims 2, 12, 17, 19: (Currently amended)
Moore/Pugliese/Tingler teaches the limitations upon which these claims depend. Furthermore, Moore in view of Tingler teaches the following:
wherein the shopper tracking system includes a shopping behavior data collector to collect the shopping behavior data (Moore, see at least [0034]-[0040] teaching e.g.: “… Sensors Inputs (NFC/RFID/IR/QR)…” ), and the radio signal interference comprises RFID signal interference (Tingler, see at least [0033]-[0034] teaching objects, e.g. a person, may interfere with RFID signal resulting in loss of signal indicating object has passed between tag and reader), the RFID signal interference generated by each of the plurality of shoppers as each shopper passes between an RFID tag disposed upon an item within the brick and mortar store and an RFID reader in communication with the shopping behavior data collector (Tingler, see at least [0033]-[0034] RFID loss may be may result from an object ( e.g., a person) absorbing RFID signals, when object/person passes between tag and reader)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Tingler which is applicable to a known base device/method of Moore to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Tingler to the device/method of Moore to improve methods for analyzing shopper data by analyzing the shopping path data of a customer and because Moore and Tingler are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious, 

Response to Arguments
Applicant amended claims 1, 2, 11, 12, 13, 17, 18, 19, 24 on 9/18/2020. Applicant's arguments (hereinafter “Remarks”) also filed 9/18/2020, as well as the concerns raised during interview of 2/11/2021, have been fully considered but are moot in view of the new grounds of rejection initially necessitated by applicant’s amendments. Note the new 35 USC 112, and 103 rejections with Moore in view of Pugliese and Tingler. Also note the substance of interview held on 2/11/2021 per interview summary form attached to this OA. Also note the following:
Regarding the previous 35 USC 101 rejection of the Non-Final OA, the Examiner has respectfully withdrawn the rejection as the Examiner finds that although the claims remain directed towards an abstract idea, nonetheless, the combination of steps as amended gather data in an unconventional way and, therefore, provide an “inventive concept,” rendering the claim eligible at Step 2B, i.e. the feature recited as follows: 
“wherein the shopping behavior data is at least partly determined via radio signal interference, the radio signal interference registered when each shopper of the plurality of shoppers passes between a radio signal generator and a radio signal detector so as to interfere with detection by the radio signal detector of a radio signal generated by the radio signal generator, the detection or non-detection of the radio signal by the radio signal detector being communicated to the shopper tracking system” is found to be a switch which is a type of normally ON circuit which is broken, i.e. turned off, when a user passes between an RFID tag and its associated reader; this type of switch although common in various fields of art, nonetheless, is found here to be a combination of steps when considered with the other limitations as a whole under step 2B to gather data in an unconventional way and, therefore, provide an “inventive concept,” rendering the claim eligible at Step 2B.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter H. Choi can be reached at (469) 295-9171.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622